Gilbert, J.
The exception is to a judgment of the superior court dismissing a petition for certiorari. The certiorari complains of a judgment of the court of ordinary refusing to set aside a judgment dismissing an administratrix. This court is without jurisdiction; and accordingly the ease is transferred to the Court of Appeals; which has jurisdiction. See Blount v. Brinson, 172 Ga. 663 (158 S. E. 527), which involved the same question. So ordered.

All the Justices concur.

Fleming & Fleming and Wade H. Watson, for plaintiffs in error.
M. G. Barwich and J. P. Highsmith, contra.